- EDGAR Database EXHIBIT 5.1 FRANK J. HARITON, ATTORNEY AT LAW 1065 Dobbs Ferry Road, White Plains, New York 10607 TEL (914) 674-4373 FAX (914) 693-2963 June 17, 2009 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Mobile Presence Technologies, Inc.  Post Effective Amendment on Form S-1 to Registration Statement # 333-147666 Gentlemen: I have been requested by Mobile Presence Technologies, Inc., a Delaware corporation (the "Company"), to furnish you with my opinion as to the matters hereinafter set forth in connection with the above-captioned registration statement (the "Registration Statement") covering an aggregate of 155,500 shares (the "Shares") of the Company's common stock, offered on behalf of certain selling stockholders. In connection with this opinion, I have examined the Registration Statement and the Company's Certificate of Incorporation and By-laws (each as amended to date), copies of the records of corporate proceedings of the Company, and such other documents as I have deemed necessary to enable me to render the opinion hereinafter expressed. Based upon and subject to the foregoing, I am of the opinion that the Shares have been legally issued and are fully paid and non-assessable. I render no opinion as to the laws of any jurisdiction other than the States of New York and Delaware. I hereby consent to the use of this opinion as an exhibit to the Registration Statement and to the reference to my name under the caption "Legal Opinions" in the Registration Statement and in the prospectus included in the Registration Statement. I confirm that, as of the date hereof, I own 20,000 shares of the Companys common stock and no other securities of the Company. Very truly yours, /s/ FRANK J. HARITON Frank J. Hariton
